Title: From George Washington to Wakelin Welch & Son, 16 August 1789
From: Washington, George
To: Wakelin Welch & Son



Gentlemen,
New York, August 16th 1789.

I will thank you to forward the enclosed letter to Messrs Fenwick, Mason &Ca, merchants in Bourdeaux, by the earliest conveyance.

I have requested the above Gentlemen to send me twenty six dozen of claret and the same quantity of champagne (if the latter can be had of the best quality at Bourdeaux) and have directed them to draw upon you at 30 days sight for the cost and charges of the before mentioned quantity—you will therefore be so good as to answer their drafts for that amount, and charge the same to the account of Gentlemen, Your most obedient servant

G. Washington


P.S. I will thank you to send me by the first vessel, which sails for New York, a terrestrial globe of the largest dimensions and of the most accurate and approved kind now in use.

